    Case 3:21-cv-00276-DJH Document 13 Filed 09/15/21 Page 1 of 8 PageID #: 106




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION


DERRICK D’KEITH AKINS,                                                                                     Plaintiff,

v.                                                                        Civil Action No. 3:21-cv-P276-DJH

CITY OF LOUISVILLE, KY, et al.,                                                                        Defendants.

                                                    * * * * *

                                        MEMORANDUM OPINION

         Plaintiff Derrick D’Keith Akins, a convicted inmate at the Green River Correctional

Complex, filed the instant pro se 42 U.S.C. § 1983 action. This matter is before the Court upon

initial screening pursuant to 28 U.S.C. § 1915A and McGore v. Wrigglesworth, 114 F.3d 601

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). For the

reasons that follow, the Court will dismiss the action.

                                                          I.

         Plaintiff sues the City of Louisville; Mayor Greg Fischer; the Louisville Metro Police

Department (LMPD); former LMPD Police Chiefs Steve Conrad, Robert Schroeder, and Yvette

Gentry; current Police Chief Erika Shields; Detective Omar Lee; Sgt. Amanda Tolle1; Sgt. Corey

Robinson; and Lt. Jeff Artman. He sues Defendants in their individual and official capacities.

         Plaintiff states that he was arrested on October 27, 2014, on a domestic violence charge.

He alleges that Defendant Tolle lied in his arrest warrant, was biased against him, and made false

statements when testifying in front of the grand jury. He also states that Defendant Lee

interrogated him unlawfully and made false statements in his suppression hearing. Plaintiff

alleges “that his alleged confession was the product of coercion coupled with severe sleep

1
 Plaintiff lists this Defendant as “Amanda Tolle/Seelye” but primarily refers to her in the body of the complaint as
Detective Tolle. The Court will identify her as Defendant Tolle herein for ease of reference.
 Case 3:21-cv-00276-DJH Document 13 Filed 09/15/21 Page 2 of 8 PageID #: 107




deprivation which resulted in his lowered resistance to Det. Lee’s interrogation.” Plaintiff

alleges, “Det. Lee’s lies coupled with Det Tolle’s lies was a heavy motivating factor forcing

Mr. Akins to plead guilty. Had they told the truth Mr. Akins’ indictment could very well have

been thrown out, charges reduced and certainly lead to a very different outcome.” Plaintiff states

that the detectives “falsified their reports and committed perjury and concealed evidence that

would exonerate [him],” which violated his “right to a fair trial, protected by the 8th

amendment.” He also states that Defendants Tolle and Lee violated LMPD policies and

procedures.

       Plaintiff further asserts that Defendant Artman was a member of the LMPD Professional

Standard Unit (PSU) and responsible for handling his complaint against Defendants Lee and

Tolle. He alleges that Defendant Artman was involved in a cover up of the detectives’ actions.

He states that Defendant Robinson was the PSU officer who investigated his complaints against

Defendants Tolle and Lee and that he violated LMPD procedures “by not ever making a

determination as to the validity of Mr. Akins’ complaint.”

       Plaintiff also states that Defendants Conrad, Schroeder, Gentry and Shields were notified

of Plaintiff’s complaints against Defendant Tolle and Lee and his claims about the “flawed

investigation” by the PSU and “did not insure that the policies and procedures were followed and

that the disturbing allegations against these 2 detectives were reconciled properly.” He also

states that Defendant Mayor Fischer was aware of his complaints about the two detectives and

“did not address the situation.”

       As relief, Plaintiff seeks compensatory and punitive damages and to “change the

leadership chiefs, majors, lts. of LMPD.”




                                                 2
 Case 3:21-cv-00276-DJH Document 13 Filed 09/15/21 Page 3 of 8 PageID #: 108




                                                   II.

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore, 114 F.3d at 604.

        A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327.

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the

plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of

legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v. Tatum,

58 F.3d 1101, 1109 (6th Cir. 1995)). Although this Court recognizes that pro se pleadings are to

be held to a less stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner,

404 U.S. 519, 520-21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to

be ‘less stringent’ with pro se complaints does not require us to conjure up unpled allegations.”

McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).



                                                    3
 Case 3:21-cv-00276-DJH Document 13 Filed 09/15/21 Page 4 of 8 PageID #: 109




                                                 III.

                                  A. Individual-capacity claims

                                          1. False arrest

       Plaintiff alleges a violation of the Eighth Amendment. However, the Eighth Amendment

protects a convicted inmate from cruel and unusual punishment. Richmond v. Huq, 885 F.3d

928, 937 (6th Cir. 2018). It does not apply in the context of an arrest. The Court construes the

complaint as alleging § 1983 claims for false arrest in violation of the Fourth Amendment

against Defendants Tolle and Lee. Plaintiff states that his arrest occurred on October 27, 2014.

Section 1983 does not contain its own statute of limitations period, but it is well settled that

constitutional claims asserted under § 1983 are governed by the state personal injury statute of

limitations. Fox v. DeSoto, 489 F.3d 227, 233 (6th Cir. 2007) (citing Wilson v. Garcia, 471 U.S.

261, 280 (1985)). Personal injury actions in Kentucky “shall be commenced within one (1) year

after the cause of action accrued.” Ky. Rev. Stat. § 413.140(1); Collard v. Ky. Bd. of Nursing,

896 F.2d 179, 182 (6th Cir. 1990). Although the statute of limitations is an affirmative defense,

a court may raise the issue sua sponte if the defense is obvious from the face of the complaint.

Fields v. Campbell, 39 F. App’x 221, 223 (6th Cir. 2002) (citing Haskell v. Washington Twp.,

864 F.2d 1266, 1273 (6th Cir. 1988)).

       Though the applicable statute of limitations is determined by state law, the “date on

which the statute of limitations begins to run in a § 1983 action is a question of federal law.”

Eidson v. State of Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 635 (2007) (citing Kuhnle

Bros., Inc. v. Cty. of Geauga, 103 F.3d 516, 519 (6th Cir. 1997)). “[I]t is the standard rule that

accrual occurs when the plaintiff has a complete and present cause of action . . . that is, when the

plaintiff can file suit and obtain relief.” Wallace v. Kato, 549 U.S. 384, 388 (2007) (citing Bay



                                                  4
    Case 3:21-cv-00276-DJH Document 13 Filed 09/15/21 Page 5 of 8 PageID #: 110




Area Laundry & Dry Cleaning Pension Trust Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201

(1997) (internal quotation marks and citations omitted)). “[A] claim for wrongful arrest under

§ 1983 accrues at the time of the arrest or, at the latest, when detention without legal process

ends.” Fox v. DeSoto, 489 F.3d at 233 (citing Wallace v. Kato, 549 U.S. at 388). Therefore,

Plaintiff’s statute of limitations on this claim began to run on the date of his arrest, October 27,

2014, or at the latest on the date when Plaintiff was arraigned, which presumably was just a

matter of days later. The statute of limitations, therefore, expired on or about October 27, 2015.

Because the complaint was not filed until April 26, 2021,2 approximately five and a half years

after the expiration of the limitations period, it is obvious on the face of the complaint that

Plaintiff’s claims for false arrest are untimely and must be dismissed as frivolous.

                                         2. PSU investigation

        Plaintiff’s allegations against Defendants Artman and Robinson are based only on their

participation in the LMPD PSU investigation of his complaints about Defendants Tolle and Lee.

Plaintiff does not state when their alleged actions occurred. However, “a plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. A claim based on an inadequate investigation

fails to state a constitutional violation because private citizens have no constitutional or federal

statutory right to compel the investigation of another person. See Diamond v. Charles, 476 U.S.

54 (1986); Vick v. Core Civic, 329 F. Supp. 3d 426, 455 (M.D. Tenn. 2018) (“[T]o the extent that

[] Plaintiff asserts that [] Defendant violated his rights by failing to investigate his assertions of

factual innocence, the Plaintiff has not stated a cognizable [§ 1983] claim.”); Jacoby v. PREA

Coordinator, No. 5:17-cv-00053-MHH-TMP, 2017 U.S. Dist. LEXIS 107831, at *10 (N.D. Ala.

2
  Under the “prison mailbox rule,” “a pro se prisoner’s complaint is deemed filed when it is handed over
to prison officials for mailing to the court.” Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008).


                                                    5
 Case 3:21-cv-00276-DJH Document 13 Filed 09/15/21 Page 6 of 8 PageID #: 111




Apr. 4, 2017) (“Whether an inadequate investigation, or the failure to investigate at all, no

§ 1983 liability is created.”), report and recommendation adopted, 2017 U.S. Dist. LEXIS

106774 (N.D. Ala. July 11, 2017). Accordingly, Plaintiff’s claims against Defendants Artman

and Robinson must be dismissed for failure to state a claim upon which relief may be granted.

                                     3. Respondeat superior

       Plaintiff’s claims against Defendant Mayor Fischer, former Police Chiefs Conrad,

Schroeder, and Gentry, and current Police Chief Shields are based on their supervisory roles over

other Defendants and their failure to act. However, the doctrine of respondeat superior, or the

right to control employees, does not apply in § 1983 actions to impute liability onto supervisors.

Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); Taylor v. Mich. Dep’t of

Corr., 69 F.3d 76, 80-81 (6th Cir. 1995); Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984).

“Because § 1983 liability cannot be imposed under a theory of respondeat superior, proof of

personal involvement is required for a supervisor to incur personal liability.” Miller v. Calhoun

Cty., 408 F.3d 803, 817 n.3 (6th Cir. 2005). “At a minimum, a § 1983 plaintiff must show that a

supervisory official at least implicitly authorized, approved or knowingly acquiesced in the

unconstitutional conduct of the offending subordinate.” Bellamy v. Bradley, 729 F.2d at 421.

There is no respondeat superior liability where the plaintiff alleges only that the defendant

merely failed to act or control employees. Shorts v. Bartholomew, 255 F. App’x 46, 53 (6th Cir.

2007); Salehpour v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998). Accordingly, Plaintiff’s

claims against Defendants Fischer, Conrad, Schroeder, Gentry and Shields must be dismissed for

failure to state a claim upon which relief may be granted.




                                                 6
 Case 3:21-cv-00276-DJH Document 13 Filed 09/15/21 Page 7 of 8 PageID #: 112




                          4. Violation of LMPD policies and procedures

       Further, Plaintiff alleges that Defendants violated various LMPD policies and procedures.

Failure of prison officials to follow institutional procedures or policies does not give rise to a

constitutional claim. Rimmer-Bey v. Brown, 62 F.3d 789, 791 (6th Cir. 1995) (rejecting inmate’s

argument that prison failed to follow Michigan prison regulations in putting him in segregation);

see also Sandin v. Conner, 515 U.S. 472, 481-82 (1995); Smith v. City of Salem, Ohio, 378 F.3d

566, 578 (6th Cir. 2004). Therefore, Plaintiff’s claims based on failure to follow LMPD policies

and procedures against all Defendants will be dismissed for failure to state a claim.

                   B. City of Louisville, LMPD, and official-capacity claims

       The Court construes the claim against Defendant City of Louisville as being brought

against the merged Louisville Metro Government. See St. Matthews Fire Prot. Dist. v. Aubrey,

304 S.W.3d 56, 60 (Ky. Ct. App. 2009) (stating that “Jefferson County and the City of Louisville

have merged to form the Louisville Metro Government”). Moreover, Defendant LMPD is not a

“person” subject to suit under § 1983 because municipal departments, such as police

departments, are not suable under § 1983. See Rhodes v. McDannel, 945 F.2d 117, 120 (6th Cir.

1991) (holding that a police department may not be sued under § 1983). In this situation,

Plaintiff’s claim against LMPD is construed as brought against Louisville Metro Government.

See Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp. 502, 503 (W.D. Ky. 1990). In addition,

Plaintiff’s claims against each of the individually-named Defendants in their official capacities

are also construed as brought against Louisville Metro Government, as their employer.

See Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“Official-capacity suits . . . ‘generally

represent [] another way of pleading an action against an entity of which an officer is an agent.’”)

(quoting Monell, 436 U.S. at n.55).



                                                  7
 Case 3:21-cv-00276-DJH Document 13 Filed 09/15/21 Page 8 of 8 PageID #: 113




        When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). Since Plaintiff failed to establish a constitutional violation in his

complaint, the claims against Defendants Louisville Metro Government, LMPD, and Defendants

in their official capacities claims must be dismissed for failure to state a claim upon which relief

may be granted.

        For the foregoing reasons, the Court will dismiss the action by separate Order.

Date:   September 14, 2021




cc:     Plaintiff, pro se
        Defendants
        Jefferson County Attorney
4415.010




                                                  8
